DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 - 7 are objected to because of the following informalities:  
Claim 1 should be amended to recite “said elastomer having a microstructure” or “said elastomer has a microstructure” in line 4;
Claim 4 should be amended to recite said pores constitute at least 60% by volume;
Claim 5 should be amended to recite “said elastomer having a modulus” or “said elastomer has a modulus” in line 4;
it is suggested Claim 6 be amended to recite “at least one monomer which forms a homopolymer”; and
Claim 7 should be amended to recite 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 - 7, 16 – 20, 23, and 25 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claim 1 and dependent Claim 23 now set forth said elastomer comprises residues of at least one acrylate monomer having a chain longer than 6 atoms.  While the specification does set forth some species of acrylate monomers with chains longer than 6 atoms, it does not provide support for the entire claimed range of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 7, 16 – 20, 23, and 25 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “said HIPE” recited in line 3 of Claim 1.  The claim does not previously set forth an HIPE.  To overcome this rejection, the limitation that “said HIPE is a water-in-oil-emulsion” could be relocated to appear after the limitation in lines 4 – 5 of the claim in which an HIPE is set forth.
Claim 1 sets forth said substance comprises less than 80% water but does not specify how this quantity of water is measured, e.g. if it corresponds to a by weight water relative to the total weight of the internal phase of the high internal phase emulsion (note: support for this limitation is taken from Paragraph 0169 of the PG-PUB of the instant application).
The meted and bounds of Claim 5 are not clearly defined, as the claim does not specify what type of modulus is being set forth.  For the purposes of examination, Claim 5 will be interpreted as setting forth a tensile modulus of less than 600 MPa.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 16, 17, 20, 23, and 25 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0201806 to Silverstein et al. 
Regarding Claims 1, 3, 16, 17, and 20.  Silverstein et al. teaches a composition of matter comprising an elastomeric matrix having a closed cell microstructure and a liquid/substance entrapped/encapsulated in the closed cells/pores of the matrix (Paragraphs 0015 – 0016 and 0132).
The elastomeric matrix/elastomer is formed by polymerizing the external phase of a high internal phase emulsion (HIPE), wherein the HIPE may be a water-in-oil emulsion.  The elastomer may comprise residues of an acrylate monomer such as 2-ethylhexyl acrylate (Paragraphs 0060; 0064; 0125 – 0127; and 0222); 2-ethylhexyl acrylate is an acrylate monomer having a chain having 8 carbon atoms.  EA3 in Example 1 is formed from a water-in-oil emulsion in which the internal phase, which subsequently becomes the substance which is encapsulated in the pores of the closed-cell microstructure, comprises water in an amount 75.99 weight percent of the total weight of the HIPE emulsion and additionally potassium sulfate (K2SO4) (Paragraphs 0220 – 0222; Table 4).  
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the 
Regarding Claim 4.  Silverstein et al. teaches the composition of matter of Claim 1 wherein the internal phase is provided in a volume fraction of over 0.74 (Paragraph 0060).  As it is the internal phase which ultimately forms the pores of the composition of matter, it would be reasonably expected that the pores would also be present in the composition of matter in a volume fraction of greater than roughly 0.74 or 74 volume percent.
Regarding Claim 5.  Silverstein et al. teaches the composition of matter of Claim 1 wherein the elastomer has a tensile modulus of less than 600 MPa (Paragraph 0037).
Regarding Claims 23 and 25.  Silverstein et al. teaches a process for preparing the composition of matter of Claim 1 comprising providing an internal phase that comprises water and potassium sulfate (K2SO4); providing an external phase which is a second liquid that is a pre-polymerization mixture that is immiscible in the internal phase comprising 2-ethylhexylacrylate and modified silica nanoparticles as an emulsion stabilizer; adding said internal phase/first liquid to said external phase under stirring to provide an HIPE; polymerizing said HIPE; and thereby obtaining the composition of matter (Paragraphs 0025 and 0218 – 0222; Table 4).
Regarding Claims 26 – 28.  Silverstein et al. teaches the composition of matter of Claim 1 but does not expressly teach it functions as a degradable, substance release system.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Silverstein et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, namely a composition of matter comprising an elastomer based on at least one acrylate having a chain longer than 6 carbon atoms and prepared from a high internal phase emulsion.  The substance encapsulated in the composition of matter of Silverstein et al. comprises water and potassium sulfate.  The substance encapsulated in the closed cell microstructure of the composition of matter disclosed in instant specification also comprises water and a fertilizer, wherein potassium sulfate is expressly set forth a suitable fertilizer which is releasable through said elastomer when exposed to an aqueous environment (Paragraph 0038 of the PG-PUB of the instant application).  Therefore, the claimed effects and physical properties – i.e. a degradable, substance releasing system - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201806 to Silverstein et al., as applied to Claims 1 and 5 above, as evidenced by US 2019/0031845 to Kitayama et al.
Regarding Claim 6.  Silverstein et al. teaches the composition of matter of Claim 5 but does not expressly teach the external phase forming the elastomer comprises another monomer in addition to 2-ethylhexyl acrylate in Formulation EA3.  However, in the disclosure, Silverstein et al. teaches multiple monomers may be used to prepare the elastomer, wherein suitable elastomers include 2-ethylhexylacrylate and n-butyl acrylate (Paragraph 0127).  Kitayama et al. provides evidence that polybutyl acrylate has a glass transition temperature of -54°C (Paragraph 0180).  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the elastomer in prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various acrylate monomers would have been obvious given their known and shared intended use as elastomeric precursors in the composition of matter of Silverstein et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201806 to Silverstein et al., as applied to Claims 1 and 5 above.
Regarding Claim 7.  Silverstein et al. teaches the composition of matter of Claim 5 but does not expressly teach the external phase forming the elastomer comprises  another monomer in addition to 2-ethylhexyl acrylate in Formulation EA3.  However, in the disclosure, Silverstein et al. teaches multiple monomers may be used to prepare the elastomer, wherein suitable elastomers include 2-ethylhexylacrylate and n-butyl acrylate (Paragraph 0127).  n-butyl acrylate is an acrylate monomer having a carbon chain with less than six carbon atoms.  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the elastomer in Formulation EA3 of Silverstein et al. from 2-ethylhexylacrylate and n-butyl acrylate.   The motivation prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various acrylate monomers would have been obvious given their known and shared intended use as elastomeric precursors in the composition of matter of Silverstein et al.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201806 to Silverstein et al., as applied to Claims 1 and 5 above, as evidenced by US 2016/0361382 to Steinbach-Rankins et al.
Regarding Claims 18 and 19.  Silverstein et al. teaches the composition of matter of Claim 5 but does not expressly teach the external phase forming the elastomer comprises another monomer in addition to 2-ethylhexyl acrylate in Formulation EA3.  However, in the disclosure, Silverstein et al. teaches multiple monomers may be used to prepare the elastomer, wherein suitable elastomers include 2-ethylhexylacrylate and n-butyl acrylate (Paragraph 0127).  Steinbach-Rankins et al. provides evidence that polybutyl acrylate is biodegradable (Claim 3).  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the elastomer in Formulation EA3 of Silverstein et al. from 2-ethylhexylacrylate and n-butyl acrylate.   prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various acrylate monomers would have been obvious given their known and shared intended use as elastomeric precursors in the composition of matter of Silverstein et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768